Citation Nr: 0325761	
Decision Date: 09/30/03    Archive Date: 10/03/03

DOCKET NO.  98-11395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


ATTORNEY FOR THE BOARD

Panayotis, Lambrakopoulos, Counsel






INTRODUCTION

The veteran served on active duty from October 1964 to April 
1967.

This case comes to the Board of Veterans' Appeals (Board) 
from a November 1997 RO rating decision which found that the 
veteran had not submitted new and material evidence to reopen 
a claim for service connection for a psychiatric disorder.  
In September 1999, the Board issued a decision concluding 
that the veteran had submitted new and material evidence to 
reopen the claim, and the Board then remanded the case to the 
RO for consideration of the merits of the claim.  In November 
2001, the RO denied the merits of the claim.  

In a June 2002 decision, the Board denied the claim for 
service connection for a psychiatric disorder.  The veteran 
then appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  In a January 2003 joint motion, the parties 
(the veteran and the VA Secretary) asked the Court to vacate 
and remand the Board decision; a February 2003 Court order 
granted the joint motion.  The case was subsequently returned 
to the Board, and in August 1993 the veteran's attorney 
submitted additional medical evidence (a private medical 
opinion) directly to the Board.


FINDING OF FACT

A chronic psychiatric disorder, schizophrenia, began during 
the veteran's active military service.


CONCLUSION OF LAW

A psychiatric disorder, schizophrenia, was incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran served on active duty in the Army from October 
1964 to April 1967.  Service medical records show the 
psychiatric system was noted to be normal at the entrance 
examination October 1964.  A psychiatric report in January 
1967 noted that the veteran had been referred by his 
commanding officer due to repeated misconduct.  The report 
noted that "[p]rior to coming to RVN, his military record has 
been fairly good but since his arrival in May 1966 he has 
been an unstable soldier."  A mental status examination 
revealed the veteran to be alert, fully oriented, and with no 
evidence of neurosis, psychosis, or organic brain disease.  
The report noted he was quite nervous and fidgety, displayed 
low frustration tolerance for any discipline and some 
resentment because he had not advanced in grade.  The 
diagnosis was emotional instability reaction manifested by 
poor impulse, low frustration tolerance, and repeated 
misconduct.  Predisposition included a dependent personality.  
The examiner noted that this condition was not incurred in 
the line of duty and existed prior to entry into service.  
The examiner also noted findings that the veteran had no 
condition warranting separation under medical channels, and 
that the veteran's behavior was a combination of his nervous 
tension and defects in his character.  The veteran's service 
discharge document, DD Form 214, notes his specialty had been 
an armor crewmen.  It also indicates that he had been awarded 
a Parachute Badge, Vietnam Service Medal, and Vietnam 
Campaign Medal, but he received no combat decorations.

In July 1968, the veteran filed a claim seeking service 
connection for a nervous condition.  On his application, he 
indicated that he had received treatment for this condition 
during his active duty service.  In November 1968, the RO 
issued a decision denying this claim.

VA medical treatment reports, dating back to May 1973, were 
obtained.  A hospitalization report, dated in May 1973, notes 
that the veteran was admitted for complaints of excessive 
drinking, anxiousness, tension and headaches.  The report 
notes that he had just lost his job prior to admission and 
also had a history of detoxifications in 1971.  In June 1973, 
the veteran was seen by the psychology service who indicated 
that he was functioning within the normal range.  Later in 
June 1973, the hospital was informed that the veteran had 
criminal charges pending against him, and he was subsequently 
discharged from the hospital with a final diagnosis of 
anxiety reaction with symptomatic alcoholism.

In October 1973, the veteran was hospitalized for alcohol 
treatment pursuant to a court commitment.  At that time, the 
veteran reported hearing the voices of his mother and sister 
call him.  The VA examiner noted that this appears to be more 
than the alcoholic result of hallucination as schizophrenia 
is really evident.  The veteran was discharged following a 
five-day stay after leaving the hospital and failing to 
return.  The report concluded with a diagnosis of chronic 
alcoholic.

In August 1974, the veteran was hospitalized for treatment of 
his nerves.  He reported symptoms of hallucinations over the 
last five to six years.  He also reported drinking very 
heavily on occasion.  Psychiatric examination revealed the 
veteran to fully oriented, with average intelligence and good 
memory.  He was released from the hospital after two months 
with a final diagnosis of anxiety neurosis with depressive 
features.

In April 1975, the veteran was hospitalized for complaints of 
psychedelic hallucinations, paranoid ideas, and excessive 
drinking.  He reported having been hit in the neck with a 
pipe during a fight several days earlier, and that a few days 
later he was involved in another fight which resulted in him 
fracturing his nose and left eye.  He was released from the 
hospital following two months of treatment, with diagnoses of 
chronic alcoholism with delirium tremors; anxiety neurosis 
with passive-aggressive features; schizoid personality; 
fracture of the nose; conjunctival hemorrhage, left eye; 
degenerative arthritis of the cervical and dorsal spine and 
hallux valgus deformities.

In July 1976, the veteran was hospitalized for treatment of 
emotionally unstable personality with schizoid traits and 
alcoholism.  He was discharged from the hospital following 
approximately one month of treatment.  Additional periods of 
hospitalizations occurred from December 1976 to February 
1977, from January 1978 to February 1978, and from September 
1979 to November 1979.  A January 1978 treatment report noted 
the veteran's history of occasional auditory hallucinations 
since his general discharge from the Army in 1967.  A 
February 1978 hospitalization report noted discharge 
diagnosis of alcoholic hallucinosis.

In July 1978, the veteran was hospitalized for treatment of 
injuries sustained after having been hit by a car.

Medical treatment reports, dating from February 1982, were 
received from the Pinellas Emergency Mental Health Services, 
Inc.  A psychosocial history report, dated in February 1982, 
noted the veteran's history of having spent eleven months "in 
Vietnam but no actual combat duty."  The report also noted 
the veteran's first hospitalization as occurring in May 1973.  
In March 1982, a psychiatric evaluation was conducted.  The 
report noted that the veteran has had numerous 
hospitalizations beginning with his first in 1973.  The 
veteran reported that "his hallucinations and delusional 
thinking have been brought on by alcohol in each case.  
However, he states that following his hospitalization in 1977 
he continued to have auditory hallucinations all of the 
following year even without alcohol."  The report concluded 
with a diagnostic impression of schizophrenia, paranoid type, 
and alcoholism.

In June 1982, the veteran was admitted to the hospital 
following two weeks of heavy drinking.  The report noted that 
the veteran had a "drinking history since the age of 16."  
The report also noted that the veteran "has a 20 year history 
of alcohol abuse which could explain both the episodic 
hallucinations and impotence."  The report concluded with 
diagnoses alcohol abuse, episodic, and past history of 
alcoholic hallucinations.

A September 1982, the veteran was hospitalized for a two week 
period for treatment of alcohol abuse and chronic 
schizophrenia.  The report noted the veteran's "chronic 
history of schizophrenia, with delusions and auditory 
hallucinations numerous times since 1973."  A psychosocial 
history intake sheet, dated in January 1983, noted that the 
veteran joined the Army right after high school and that he 
received a general discharge after two and one-half years.  
The report also indicated that he has been in and out of 
mental hospitals since 1973.

In January 1985, the veteran was hospitalized with complaints 
of hearing voices and paranoia.  The report noted that he had 
recently been drinking an excessive amount of alcohol and 
smoking marijuana on a regular basis.  He remained 
hospitalized for over a month, and was then discharged with 
diagnoses of schizophrenic reaction with paranoid overtones 
and substance abuse, alcohol and marijuana.

Medical treatment reports, dated March 1985 through December 
1986, note the veteran's complaints of anxiety and paranoia.  
A January 1986 treatment consultation noted that the veteran 
was to be evaluation to see if he had combat experience.  The 
report noted the veteran's desire to participate in group 
therapy for Vietnam post-traumatic stress disorder (PTSD) 
patients in order to obtain service-connected status.  The 
report also noted that the veteran was interviewed and 
subsequently counseled regarding his inappropriateness for 
this type of group given that he never saw combat and had few 
or no symptoms of PTSD.

In August 1987, the Board issued a decision which denied the 
veteran's claim for service connection for a psychiatric 
disorder.  

In June 1988, the veteran was awarded Social Security 
Administration (SSA) benefits, effective beginning in 
November 1982.

In August 1988, the veteran sought treatment for recognition 
of early onset of auditory hallucinations which precede his 
usual psychotic breaks. He improved with treatment and was 
discharged in one week.  A psychological assessment in 
October 1988 noted the veteran's stated history of being 
hospitalized in 1973 because of drinking and becoming easily 
agitated and violent.  A treatment report, dated in November 
1988, notes the veteran's history of hallucinations beginning 
while he was in the service.  The report also notes that the 
veteran "was drinking since the age of fifteen."  Diagnoses 
of schizophrenia, paranoid type, and paranoid personality 
were listed.

In November 1989, a hearing was conducted before the RO.  The 
veteran testified that he had no psychiatric problems prior 
to his active duty service, and that his current psychiatric 
symptoms began during his active duty service.  He reported 
injuring his neck due to a hard landing parachute jump at 
Fort Campbell in 1966.  When asked about his duties in 
Vietnam, the veteran reported that he first served a security 
guard for an ammo dump, and later served as a supervisor of 
Vietnamese unloading barges and ships in Saigon.  The veteran 
also reported that he started to drink heavily while in 
Vietnam, and that he started to get into trouble there.

Subsequent medical treatment reports, dated from January 1989 
to June 2000, reveal treatment for a variety of conditions, 
and diagnoses including schizophrenia, PTSD, alcohol abuse, 
and neck pain.

In June 1997, a psychiatric evaluation of the veteran was 
conducted by K. Jones, M.D.  The report noted the veteran's 
narrative history of a service injury to his neck while 
parachuting.  The veteran also reported a history of service 
psychiatric treatment and that he had been diagnosed during 
service with anxiety neuroses, passive aggressive, and a 
schizoid personality.  The report relates what appears to be 
multiple service suicide attempts on the part of the veteran.  
Based upon current examination, Dr. Jones diagnosed the 
veteran with schizo-affective disorder, depression and 
alcohol abuse with a history of withdrawals and delirium 
tremens.  Dr. Jones opined that the veteran's "psychiatric 
condition is most definitely directly related to his service 
experiences as well as his combat experience.  It is also my 
clinical contention that this man's alcohol abuse problems 
were directly related to his military and combat experience."  
In a follow-up letter, dated in September 1997, Dr. Jones 
noted that he had reviewed the veteran's January 1967 
psychiatric report in the process of forming his earlier 
opinion regarding the veteran.

An unsigned statement from the veteran's brother, dated in 
May 1992 and received in November 1997, noted that the 
veteran's behavior deteriorated and that he began to drink 
heavily following his discharge from the service.

In June 1998, a statement was received from the veteran's 
sister.  In her letter, the veteran's sister contended that 
the veteran was normal at the time he entered active duty 
service.

In February 1999, the veteran submitted a statement asserting 
that he was victim of discrimination during his military 
service.  He said that he was not counseled concerning his 
alcohol usage during his service, and that he had been 
referred to a psychiatric evaluation due to a nervous 
twitching in his neck.

In September 1999, the Board reopened the previously denied 
claim for service connection for an acquired psychiatric 
disorder, and the Board remanded the case to the RO for 
further development and adjudication of the merits of the 
reopened claim.

In June 2000, a VA mental examination was conducted.  This 
examination noted the veteran's gave a history of a service 
neck injury.  He also reported that he started to drink 
heavily and experience disciplinary problems while in 
Vietnam.  The VA examiner reviewed the veteran's extensive 
claims file, including all of his available medical treatment 
records.  As to the veteran's current condition, the VA 
examiner noted diagnoses of schizophrenia, paranoid type, in 
remission for a number of years; alcohol addiction, in 
remission for a number of years; and personality disorder 
with passive aggressive and schizoid features.  The VA 
examiner commented that, "From all the above it's difficult 
to indicate any beginning of psychiatric symptoms during the 
veteran's active duty, apparently alcoholism was the problem 
at that time, and since then other symptoms, like neurotic 
manifestations, anxiety, and then later on paranoid type of 
ideations with auditory hallucinations were also involved, 
and at present time those symptoms seem to be under control."

In July 2000, a large number of records, both medical and 
administrative, were received from the SSA.  A majority of 
these records were previously contained within the veteran's 
claims files.  In July 1984, a hearing was conducted before 
SSA.  At the hearing, the veteran testified that he first 
started hearing voices in 1973, and said "that's the first 
time I ever experienced anything like that."  See SSA Hearing 
Transcript, p. 9 (July 10, 1984).

In August 2003, the veteran's attorney submitted a July 2003 
report of a medical evaluation and opinion by a private 
psychiatrist, Richard J. Daly, M.D.  In his report, Dr. Daly 
noted he had reviewed the extensive records provided to him, 
and also performed a psychiatric examination of the veteran 
in July 2003, which lasted about an hour.  Dr. Daly commented 
on the various medical and other records during and since 
service.  Current diagnostic impressions were chronic 
paranoid schizophrenia, and alcohol dependence in remission.  
Dr. Daly essentially stated that the veteran's schizophrenia 
was clearly shown since 1973, although he felt the illness 
started while the veteran was still in service (1964-1967).  
In this regard, the doctor said it was possible that the 
early signs of the illness were manifested while the veteran 
was still in Vietnam and that alcohol use could have been a 
kind of self-medication.  It was noted that in Vietnam the 
veteran had disciplinary problems and had his first contact 
with a psychiatrist.  Dr. Daly, commenting on medical 
literature, pointed out that many cases of schizophrenia are 
of insidious onset and may become manifest when the person is 
subject to stress.  It was noed the veteran was subject to 
stress in Vietnam, that there was a considerable personality 
change noted while he was in Vietnam, and it seemed 
reasonable to consider that this may have been the beginning 
of his schizophenic illness.  After a lengthy discussion of 
the case, Dr. Daly concluded that it was his opinion that in 
retrospect there were signs of the beginning of the veteran's 
schizophrenic illness while he was serving Vietnam, which was 
5 or 6 years prior to the actual diagnosis, and thus he felt 
the condition should be service-connected.  Accompanying Dr. 
Daly's report is a list of his credentials.

II. Analysis

The veteran claims service connection for a psychiatric 
disorder.  The joint motion and Court order in this case 
indicated that the Board should further address the notice 
requirements of the law.  But given the favorable result of 
the present Board decision (due largely to a favorable 
medical opinion recently submitted by the veteran directly to 
the Board), there is no need to do so.  Under the 
circumstances, there has been adequate compliance with the 
notice and duty to assist provisions of the law.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection for certain chronic diseases, including a 
psychosis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Personality disorders are not diseases or injuries within the 
meaning of the applicable legislation on VA compensation 
benefits, and service connection is prohibited for 
personality disorders.  However, service connection for an 
acquired psychiatric disorder, superimposed on a personality 
disorder, is permitted.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.

The evidence shows the veteran served on active duty from 
1964 to 1967.  This included service in Vietnam, although it 
is not shown that he engaged in combat.  Available service 
records indicate that the veteran had disciplinary problems 
and was diagnosed as having a personality disorder during his 
active duty.  An acquired psychiatric disorder, such as a 
psychoneurosis or psychosis, was not diagnosed during 
service.

The first documented post-service medical treatment of an 
acquired psychiatric disorder is not until 1973, several 
years after service, when there was a diagnosis of an anxiety 
reaction, a suspicion of the psychosis of schizophrenia, and 
findings of alcohol abuse.  Subsequent to 1973, there have 
been periodic diagnoses of schizophrenia (along with a 
personality disorder and alcohol abuse).  

There are various medical opinions as to whether there were 
early signs of schizophrenia during the veteran's active 
duty.  In 1997, Dr. Jones opined that the veteran's 
psychiatric condition was related to service, but it appears 
this doctor did not review all records and based his opinion 
at least in part on erroneous assumptions (such as purported 
combat service).  The 2000 opinion by the VA examiner is 
essentially against service connection, indicating it was 
difficult to place the onset of a psychiatric disorder in 
service.  The recently submitted 2003 opinion from Dr. Daly 
traces the onset of the veteran's schizophrenia to the time 
of his military service.  The Board notes that of the medical 
opinions submitted, the recent one from Dr. Daly appears to 
be the most comprehensive and probative.  Dr. Daly reviewed 
the essential historical records and examined the veteran.  
While this doctor candidly acknowledging some weaknesses in 
the proposition that the veteran's schizophrenia began in 
service, the doctor also noted factors supporting a service 
relationship, and the doctor directed attention to specific 
historical evidence and cited medical treatise evidence in 
support of his nexus opinion.  

After considering all the evidence of record, the Board finds 
it is approximately balanced on the question of whether the 
veteran's schizophrenia, although first diagnosed after 
service, began during his active duty.  38 C.F.R. § 3.303(d).  
Under such circumstances, the veteran is given the benefit of 
the doubt.  38 U.S.C.A. § 5107(b).  The Board thus finds that 
the veteran's schizophrenia began in service.  The condition 
was incurred in service, warranting service connection.


ORDER

Service connection for a psychiatric disorder, schizophrenia, 
is granted.



	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



